Citation Nr: 0723550	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  04-23 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for claimed hypertension as 
secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to October 
1970.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  


FINDINGS OF FACT

1.  The veteran is service connected for diabetes mellitus. 

2.  There is competent medical evidence of record that the 
veteran's hypertension is not causally related to diabetes 
mellitus.


CONCLUSION OF LAW

The veteran's hypertension is not proximately due to or the 
result of the service-connected diabetes mellitus.  38 
U.S.C.A. §§ 5103A, 5107, 7104 (West 2002); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Review of the veteran's service medical records reflects no 
complaints, findings or references to hypertension.  The 
veteran entered service with a blood pressure reading of 
135/80 in March 1969 and separated from service with blood 
pressure recorded as 110/80 in October 1970.  Furthermore, 
the record does not show that hypertension was diagnosed 
within one year of service discharge, and there is no 
evidence linking the veteran's current hypertension to 
service.  Therefore, hypertension may not be directly or 
presumptively attributed to service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107, 7104 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2006).

However, the veteran seeks service connection for 
hypertension due to his service-connected diabetes.  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).

Service connection for diabetes mellitus was granted by 
rating action dated in October 2004.

While the veteran contends that his hypertension was caused 
by or due to his service-connected diabetes, there is no 
competent medical evidence showing a causal connection.  

The record contains private treatment records from Dr. 
McLaughlin and Dr. Schulyer dated between January 2000 to 
August 2002 indicating that the veteran had a history of 
severe hypertension and diabetes and continued to be treated 
for these conditions.  The record also contains a VA Form 21-
4142, Authorization and Consent to Release Information, 
signed by the veteran in August 2002 and received by the RO 
in October 2002 with the RO's August 2002 letter to Dr. 
McLaughlin requesting records of treatment, that contains 
handwritten notations:

Hypertension Dx 1976
DM mild since 1995
MI 8-11-00

It is not clear who made these handwritten notations, which 
indicate that the veteran's hypertension pre-dated his 
diabetes by almost 20 years.

The folder also contains VA treatment records from July 2003 
to September 2005 showing consistent treatment for 
hypertension and diabetes.  However, there is no indication 
from these records that the hypertension was result of the 
service-connected diabetes. 

Most convincingly, the record contains a VA medical opinion 
dated in November 2004 after a thorough review of the claims 
file.  The examiner opined that due to the fact that the 
veteran had no kidney disease, he believed that it would be 
speculation to relate his hypertension to his diabetes.  He 
further stated that there was an association between the two 
conditions; however, it was not proven in the medical 
literature that diabetes causes hypertension in the absence 
of renal disease.  This competent medical evidence indicates 
that the veteran's hypertension is not related to his 
service-connected diabetes.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included review of the claims file.  See Prejean v. West, 13 
Vet. App. 444, 448-9 (2000) (Factors for assessing the 
probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.).  It is the province of trained health care 
providers to enter conclusions that require medical expertise 
such as opinions as to diagnosis and causation, Jones v. 
Brown, 7 Vet. App. 134, 137 (1994). 

The VA examiner's opinion militates against a finding that 
hypertension is causally related to the appellant's service-
connected diabetes.  Furthermore, the record contains no 
competent medical evidence linking his hypertension to his 
service-connected diabetes.  As a layperson without medical 
training and expertise, the appellant is not competent to 
provide a medical opinion on this matter.  See Bostain; 
Routen, supra.  Under the circumstances, service connection 
for hypertension must be denied on a secondary basis.  See 38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's claim, and it must be denied.

Duties to Notify and to Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

Review of the claims folder reveals that compliance with the 
duty to notify was accomplished by August 2002 letter, which 
covered all four required elements, before the initial 
unfavorable rating decision was issued in February 2003.  The 
Board notes, however, that the veteran was not provided with 
the specific elements of notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
Federal Circuit held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial.  In other words, VA 
has the burden of rebutting this presumption by showing that 
the error was not prejudicial to the veteran in that it does 
not affect the essential fairness of the adjudication.  To do 
this, the VA must demonstrate: (1) that any defect was cured 
by actual knowledge on the part of the claimant, (2) that a 
reasonable person could be expected to understand from the 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law.  

The Board finds that the presumption of prejudice for lack of 
the Dingess notice has been rebutted in this case because 
service connection has been denied; consequently, as a matter 
of law, neither an effective date nor a disability evaluation 
could be awarded.  His veteran status is not at issue.  

With respect to the duty to assist, the RO has secured the 
veteran's service medical records, VA treatment records and a 
VA medical opinion.  Thus, the Board is satisfied that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.


ORDER

Service connection for hypertension as secondary to service-
connected diabetes mellitus is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


